Citation Nr: 1243315	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, claimed as due to the service-connected lumbosacral degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from August 1966 until April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board previously considered this appeal in February 2012 and reopened the claim and denied the appeal on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in August 2012, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the portion of the Board's February 2012 decision which denied service connection for an acquired psychiatric disorder.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was subsequently returned to the Board for appellate review. 

The February 2012 Board decision noted that the record raised a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) but explained that in this particular case it was not part and parcel of the claim that had been perfected concerning whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disability currently.  As such, the February 2012 Board decision REFERRED the issue of service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the record and Virtual VA reflects that no development has been taken concerning this issue.  Accordingly, the Board again REFERS the claim for service connection for PTSD to the AOJ.   

After considering the Joint Motion, the Board finds that additional development is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand the claim.  The Joint Motion noted that the Board did not discuss whether the examinations of record adequately covered the question of whether the service-connected lumbosacral degenerative disc disease aggravated the acquired psychiatric disorder, including depression.  

The Veteran was afforded a VA examination in January 2008 to assess the nature and etiology of any acquired psychiatric disorder.  The examiner did not have the claims file to review.  After examining the Veteran, the examiner diagnosed depressive disorder.  The examiner opined that based upon the Veteran's history of drinking heavily, experiencing psychiatric hospitalization after the back injury, alcohol and drug problems, and a lengthy period of incarceration he could not say with acceptable certainty that the depression was secondary to the back and could not resolve the issue without resort to mere speculation.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, as the examiner did not have the claims file, the procurable and assembled data was not fully considered and the examination is not adequate.

A July 2008 VA outpatient treatment record reflects the Veteran requested a nexus opinion between his depression and his service connected back disability.  After considering the Veteran's history, the physician agreed with the VA examiner who stated that given all of the factors and stressors of incarceration, loss of profession and loss of family, he could not state with acceptable certainty that the depression was secondary to the service-connected back condition and could not resolve the issue without resort to mere speculation.  See Jones, 23 Vet. App. at 390 (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion.). 

The Veteran was afforded another VA examination in April 2009.  During this examination the Veteran reported his depression worsened over the prior two years as his back pain increased from a baseline of 5 to a baseline of 7.  In reviewing the record, the examiner noted the Veteran never reported pain at or above a 7.  The examiner diagnosed dysthymic disorder and concluded that condition was entirely unlikely to be caused by the degenerative disc disease of the lumbar spine.  The examiner explained that the self-report regarding the level of pain, pain location and pain persistence and depression had been inconsistent and there was no documented objective indication of an increase in pain over the past two years.  Nor was there objective evidence the depression increased during that time period.  The examiner noted that the lumbar disc condition reflected mild to moderate findings and it was clinically improbable a mild to moderate medical condition would produce a significant depressive effect.  Furthermore, the examiner noted there were numerous life events that could account for the depression rendering an attribution of the relationship to the spinal disc condition one of mere speculation.  He concluded it was entirely unlikely the depression was caused by or meaningfully related to the lumbar disc condition.  The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'"); see also Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011) (non-precedential) (finding the opinion that the claimed disorder was not "specifically related to" another disability was inadequate because it did not address the issue of aggravation).  Additionally, the Joint Motion explained that the relevant issue is whether the psychiatric disorder increased in severity due to the service-connected back disability (and not due to the natural progress of the nonservice-connected psychiatric disorder).  

The Veteran was afforded another VA examination in February 2010.  After reviewing the record and examining the Veteran the examiner diagnosed depressive disorder and opined that the current psychiatric condition was not caused by or a result of the anxiety reaction while on active duty.  This examination did not provide an opinion concerning whether the condition was caused or aggravated by the service-connected back condition.  

The Board notes that the Veteran submitted several statements form licensed social workers (LSW) and licensed practical nurses (LPN) suggesting a relationship between the Veteran's degenerative disc disease of the lumbosacral spine and his depression.  An April 2009 statement of J.J., LPN, related that she observed the changes in the Veteran's behavior while he was a patient at the West Virginia Veterans Home.  Ms. J. related that the Veteran became very withdrawn and stayed in his room complaining of depression and pain from his back.  She reported episodes of explosive anger and indicated the Veteran reported his back causes him to lose control over anger when his medication does not relieve the pain.  A May 2009 statement of A.C., LSW, indicated that the Veteran's back pain affected his ability to participate and enjoy activities he used to do and he spent more time sleeping due to inability to perform activities and resulting depression.  A May 2009 letter of K.H., LPN, reported that she treated the Veteran at the West Virginia Veterans home and he always complained of back pain.  She indicated that as his pain increased he withdrew to his room and stopped socializing over the past two years.  She asked him why he appeared depressed and he responded that he looked forward to being able to travel and enjoy life but because of his back he could not.  

The Veteran also submitted statements of friends in support of his claim.  A May 2009 statement of R.S. reported that the Veteran ended up in bed after activities due to back pain and she watched him slowly withdraw from activities and become more depressed as he had to stop activities he enjoyed, including going to church.  A May 2009 letter from P.W. related that over the past two and a half years the Veteran's behavior changed and he became more depressed due to increased back pain.  She indicated the depression came on slowly as his activity decreased.  None of the examiners addressed the statements of the LSW, LPNs, or lay statements.  

In light of the above, the Board finds that the examinations of record are not adequate and another examination is required.  38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, another VA examination should be obtained to specifically address whether the degenerative disc disease of the lumbosacral spine aggravated the acquired psychiatric disorder.

Additionally, the record reflects the Veteran has been treated at the Huntington, West Virginia VA Medical Center (VAMC).  On remand, ongoing treatment records from this facility from July 2009 until the present also should be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his claimed conditions.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  His assistance in identifying and obtaining records should be requested as needed.  The RO/AMC should specifically request updated treatment records from the Huntington, West Virginia Medical Center from July 2009 until the present.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any requested records have been obtained, the RO/AMC should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, was aggravated (increased in severity) by the Veteran's service-connected degenerative disc disease of the lumbar spine.  The examiner must discuss the April 2009 statement of J.J., LPN, and the May 2009 statements of A.C., LSW, and K.H., LPN, and the lay statements of R.S. and P.W.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



